                  Case 3:19-cv-00262 Document 1 Filed 09/16/19 Page 1 of 5



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         EL PASO DIVISION

 CARLOS RODRIGUEZ,                                    §
                                                      §
            Plaintiff,                                §
                                                      §
 v.                                                   §         Cause No. 3:19-CV-00262
                                                      §
 SOMAL BROTHERS TRUCKING, INC.                        §
 and PHANGAN SINGH                                    §
                                                      §
            Defendants.                               §

                                              NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

          Comes now Somal Brothers Trucking Inc. (hereinafter referred to as “Defendant”) and

hereby files this, its Notice of Removal pursuant to 28 U.S.C. §§ 1332 and 1446. In support

thereof, Defendant respectfully show as follows:

                               I. THE STATE COURT ACTION AT ISSUE.

          1. On or about August 20, 2019, a civil action was commenced in the 120 th Judicial District

Court of El Paso County, Texas by the filing of an original petition bearing the caption: Carlos

Rodriguez v. Somal Brothers Trucking, Inc. and Phangan Singh, Cause No.: 2019DCV3130

(hereinafter referred to as the “State Court Action”). As of the date of the filing of this notice of

removal, the following pleadings and/or documents are contained in the State Court Action: 1.

Plaintiff’s Original Petition, 2. Citation for Somal Brothers Trucking, Inc. and 3. Citation for

Phangan Singh, 4. Return of Service for Phangan Singh, 5. Return of Service for Phangan Singh,

6. Certified Mail Record (Article No. 8119), 7. Certified Mail Record (Article No. 8126), and 8.

Certified Mail Receipt (Article No. 8126). See Ex. A, Certified Copies of State Court Action



      {RLG Files/0454/0003/00491287.DOCX /}                                                 1 of 5
                Case 3:19-cv-00262 Document 1 Filed 09/16/19 Page 2 of 5



Pleadings. Said attached exhibits constitute all known process, pleadings, and notices contained in

the State Court Action.

        2. The State Court Action is a personal injury suit involving an alleged motor vehicle

accident (“the Subject Accident”) that occurred in El Paso County, Texas on or about August 21,

2017. See Ex. A, Plt. Orig. Pet., Part V (Pg. 2).

        3. The plaintiff in the State Court Action is Carlos Rodriguez in his individual capacity

(hereinafter referred to as “Plaintiff”). Id. Based on information from Plaintiff’s Original Petition,

Plaintiff is a resident of Jim Hogg County, Texas and is a citizen of the State of Texas. See Ex. A,

Ex. A, Plt. Orig. Pet., Part III (Pg. 2). Based on this information, at the time the State Court Action

was commenced, Plaintiff was a resident of the State of Texas and a citizen of the State of Texas.

See Ex. A, Plt. Orig. Pet., Part III (Pg. 2).

        4. Defendant, Somal Brothers Trucking Inc. (“Defendant”), is a California corporation with

its principal place of business at 9064 Cobble Point Way, Sacramento, California 95829. Under

28 U.S.C. § 1332(c)(1), Defendant is a citizen of the State of California.

        5. Defendant, Phangan Singh (hereinafter referred to as “Singh”), is a resident and a citizen

of the State of California. Singh resides at 7981 Yeager Way, Sacramento, California 95828. See

Ex. A, Plt. Orig. Pet., Part III (Pg. 2). Singh does not join in the instant Notice of Removal because

as of the date of the filing of the instant Notice of Removal, Singh has not been served with process

in the State Court Action and thus he is not required to join in the instant Notice of Removal. See

28 U.S.C. § 1446(b)(2)(A); see also Getty Oil Corp. v. Ins. Co. of N. Am., 841 F.2d 1254, 1262

n.9 (5th Cir. 1988) citing Pullman v. Jenkins, 305 U.S. 534, 59 S. Ct. 347, 83 L. Ed. 334 (1939);

see also Jones v. Houston Indep. School Dist., 979 F.2d 1004, 1007 (5th Cir. 1992). Singh is not a

resident or citizen of the State of Texas because Singh is a resident and citizen of the State of



    {RLG Files/0454/0003/00491287.DOCX /}                                                   2 of 5
                Case 3:19-cv-00262 Document 1 Filed 09/16/19 Page 3 of 5



California. See Ex. A, Plt. Orig. Pet., Part III (Pg. 2).

        6. Defendant was served with a copy of the citation and petition in the State Court Action

on Monday, August 26, 2019. As such, this notice of removal is filed within thirty (30) days of

receipt of the petition and is timely filed under 28 U.S.C. § 1446(b).

        7. No hearings have been scheduled in the State Court Action. A jury trial was requested

by the Plaintiff in the State Court Action.

        8. The State Court Action is pending within this district and division, as is required for

removal by 28 U.S.C. § 1441(a). See Ex. A.

        9. This Notice of Removal is filed within thirty days of Monday, August 26, 2019, the date

on which Defendant was served with copies of the citation and petition, which is also the date on

which Defendant had notice of its removal grounds: diversity of citizenship jurisdiction.

     II. GROUNDS FOR REMOVAL – COMPLETE DIVERSITY OF CITIZENSHIP.

        10. The district courts of the United States have original jurisdiction over this action based

on diversity of citizenship among the parties, in that Defendant and Singh are now, and were at

the time the State Court Action was commenced, diverse in citizenship from the Plaintiff.

Defendant and Singh are not currently citizens or residents of the State of Texas, nor were they

citizens or residents of the State of Texas at the time the State Court Action commenced.

        11. Removal of the State Court Action is proper under 28 U.S.C. Section 1441, since it is

a civil action brought in a state court. See 28 U.S.C. § 1441. The federal district courts have original

jurisdiction over the subject matter pursuant to 28 U.S.C. Section 1332 because Defendant, Singh

and Plaintiff are diverse in citizenship. See 28 U.S.C. § 1332.

              III. GROUNDS FOR REMOVAL – JURISDICTIONAL AMOUNT.

        12. Based on the express allegations contained by Part II (Pg. 1) of Plaintiff’s Original



    {RLG Files/0454/0003/00491287.DOCX /}                                                    3 of 5
               Case 3:19-cv-00262 Document 1 Filed 09/16/19 Page 4 of 5



Petition, Plaintiff seeks monetary relief over $1,000,000.00 (One Million Dollars). See Ex. A, Plt.

Orig. Pet., Part II (Pg. 1). Defendant is entitled to rely on Plaintiff’s allegation regarding the

monetary amount contained in his Original Petition to establish the jurisdictional requirement of

28 U.S.C. § 1332(a). See 28 U.S.C. § 1446(c)(2). Thus, the amount in controversy in this action

exceeds, exclusive of interest and costs, the sum of $75,000 in accordance with 28 U.S.C. § 1332.

                                       IV. OTHER REMOVAL MATTERS.

       13. Defendant reserves the right to amend or supplement this Notice of Removal.

       14. Pursuant to 28 U.S.C. § 1446(d), Defendant shall give Plaintiff written notice of the

filing of this Notice of Removal, and shall file a written notice of this Notice of Removal with

the Clerk of the District Court of El Paso County, Texas, 120 th Judicial District, attaching a file-

stamped copy of this Notice of Removal.

       15. Pursuant to 28 U.S.C. §§ 1332 and 1446, this action is removable to the United States

District Court for the Western District of Texas (El Paso Division).



                                                 Respectfully submitted,

                                                 RINCON LAW GROUP, P.C.
                                                 1014 North Mesa Street, Suite 200
                                                 El Paso, Texas 79902
                                                 (915) 532-6800 (Telephone)
                                                 (915) 532-6808 (Facsimile)

                                           By:    /s/ Sergio E. Chavez
                                                 SERGIO E. CHAVEZ
                                                 Texas State Bar No. 24031939
                                                 Email: SChavez@rinconlawgroup.com

                                                 Attorneys for Somal Brothers Trucking Inc.




   {RLG Files/0454/0003/00491287.DOCX /}                                                    4 of 5
               Case 3:19-cv-00262 Document 1 Filed 09/16/19 Page 5 of 5



                                      CERTIFICATE OF SERVICE

        I certify on this 16th day of September of 2019, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties, through their counsel of
record, by operation of the Court’s CM/ECF electronic filing system. Parties may access this filing
through the Court’s notice of filing:

   Mr. David B. Joeckel, Jr.                               ☒     Via Electronic Service
   dbj@joeckellaw.com                                      ☒     Via Facsimile Transmission
   Mr. Jonathan J. “Jack” Walters
                                                           ☒     Via E-Mail
   jack@joeckellaw.com
   The Joeckel Law Office                                  ☐     Via Certified Mail, RRR
   219 South Main Street, Suite 301                        ☐     Via USPS First Class
   Fort Worth, Texas 76104                                 ☐     Via Hand Delivery
                                                           ☐     Via Commercial Delivery Service
   Attorneys for Carlos Rodriguez



                                               /s/ Sergio E. Chavez
                                              SERGIO E. CHAVEZ




   {RLG Files/0454/0003/00491287.DOCX /}                                                   5 of 5
